Reversed and Remanded and Memorandum Opinion filed November 9, 2021.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-20-00587-CR

                       THE STATE OF TEXAS, Appellant

                                           V.
                           JOSE M. HUERTA, Appellee

           On Appeal from the County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Cause No. 2222489

                           MEMORANDUM OPINION

      The State of Texas appeals the trial court’s dismissal of the case against
appellee, Jose M. Huerta.       Concluding the trial court erred when it granted
Huerta’s motion to dismiss, we reverse the trial court’s dismissal order and remand
the case to the trial court for further proceedings.

                                    BACKGROUND

      The Harris County District Attorney’s office accepted a charge of indecent
exposure against Huerta. Pursuant to Article 21.22, Code of Criminal Procedure, a
complaint was drafted, signed by an affiant, and affixed with a jurat. See Tex.
Code Crim. Proc. Ann. art. 15.05; 21.22.          The complaint and its associated
information were then transmitted to the District Clerk’s Office, which led to the
present case.

      Huerta filed a motion asking the trial court to “dismiss this case based on
defects in the complaint.” Huerta argued that “[t]he complaint in this case does not
meet the basic essential requirements provided by Texas statute, the Texas
Constitution, or the U.S. Constitution” because it would not “enable the
appropriate magistrate to determine whether a sufficient basis for probable cause
exists for the charge.” The State filed a response to Huerta’s motion. Five months
later, the trial court granted Huerta’s motion without holding a hearing. The State
appealed the trial court’s dismissal order.

                                      ANALYSIS

      On appeal, the State argues that the complaint in Huerta’s case is legally
valid because it meets all statutory and constitutional requirements. It further
asserts that a complaint is not, under Texas law, required to establish probable
cause. See Vallejo v. State, 408 S.W.2d 113, 115 (Tex. Crim. App. 1966) (holding
in an arrest without a warrant case that a complaint need not “stat[e] facts
constituting probable cause” because the complaint serves as neither a basis for an
arrest nor for a search). In response, Huerta concedes that the complaint in his case
meets all statutory requirements for a complaint. Huerta goes on to argue that this
court is required to “determine whether the complaint [is] invalid for any reason,”
regardless of whether he raised that basis in the trial court. Huerta then asserts that
the complaint in his case does not comply with article 2.04 of the Texas Code of
Criminal Procedure. See Tex. Code Crim. Proc. Ann. art. 2.04 (“Upon complaint

                                              2
being made before a district or county attorney that an offense has been committed
in his district or county, he shall reduce the complaint to writing and cause the
same to be signed and sworn to by the complainant, and it shall be duly attested by
said attorney.”).

      This court has previously addressed, and rejected, Huerta’s arguments,
including his article 2.04 argument. In State v. Yakushkin, this court resolved
eleven appeals raising the same arguments as Huerta, in the State’s favor. 625
S.W.3d 552, 555, 562 (Tex. App.—Houston [14th Dist.] 2021, pet. ref’d) (holding
that the affidavits accompanying the informations in the eleven cases on appeal did
not violate article 2.04). We therefore follow this court’s binding precedent and
reject Huerta’s arguments for the same reasons as stated in Yakushkin. Id. We
sustain the State’s issue on appeal.

                                       CONCLUSION

      Having sustained the State’s issue on appeal, we reverse the trial court’s
dismissal order and remand this case to the trial court for further proceedings.




                                         /s/       Jerry Zimmerer
                                                   Justice



Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                               3